Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-11, 13-15, 18, 20-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over BELZILE et al. (2012/0276235).

	a computer system (208) of the molding system (100) comprising a controller-usable medium that includes computer memory, storage unit, a computer storage unit, a store, a memory board, connected to the processor that is used to embody the collection of instructions an further connected to the user interface (220) which is an interface between a human and the computer system [0028];
	a sensor assembly (206) being connected with each shooting-pot assembly of the set of shooting-pot assemblies (204), the sensor assembly is configured to provide sensed or measured signals indication: a position parameter (measured property) that may be sensed by a position sensor, and a speed parameter (measured property) (that may be sensed by a speed sensor for determining feed rate), and both types of sensors are used with each of the shooting-pot assemblies (204) [0024];
	shooting-pot actuators may be controlled during the forward or backward motion based on sensed or measured pressure, speed, or relationship to other shooting pots or signals to provide a desirable injection of refill profile [0031]; and
	the stroke of the shooting pot plunger can be made sufficiently adjustable to accommodate a significantly different shot mass, thereby allowing use of the shooting pot with various sets of cores/cavities or a different mold altogether [0031].
	BELZILE et al. is silent to a selection of a trigger event.  However, BELZILE et al. discloses that the shooting-pot actuators may be controlled during the forward or backward motion based on sensed pressure, speed, or relationship to other shooting pots or signals to provide a desirable injection or refill profile [0031].  It would have been obvious to one of ordinary skill in the art that a desirable injection or refill profile 
	Regarding claim 3, BELZILE et al. discloses a sleeve-refill valve (232) that is configured to open and close the ports [0035].  
	Regarding claims 4 and 8, BELZILE et al. discloses a sensor assembly (206) being connected with each shooting-pot assembly of the set of shooting-pot assemblies (204), the sensor assembly is configured to provide sensed or measured signals indication: a position parameter (measured property) that may be sensed by a position sensor, and a speed parameter (measured property) (that may be sensed by a speed sensor for determining feed rate), and both types of sensors are used with each of the shooting-pot assemblies (204) [0024].
	Regarding claims 9-11, BELZILE et al. discloses the sensor-interface module (212) connecting the processor (210) with the sensor assembly (206). The control-interface module (214) connecting the processor (210) with the group of shooting-pot actuators (207). The controller-usable medium (216) connected with the processor (210), the controller-usable medium (216) embodying a collection of instructions (218) being executable by the processor (210), the collection of instructions (218) being configured to direct the processor (210) to: (i) monitor, via the sensor-interface module (212), the sensed signals associated with the sensor assembly (206); and control, via the control-interface module (214), the group of shooting-pot actuators (207) in response to monitoring of the sensed signals associated with the shooting-pot assemblies [0029].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742